Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 27, 2018                                                                                     Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  156986 & (13)(20)(27)(30)                                                                                David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                            Kurtis T. Wilder
                                                                                                      Elizabeth T. Clement,
  In re ANGEL BARTLETT                                                                                                 Justices
  ___________________________________

  LORRAINE POPE,
           Petitioner-Appellee,
  v                                                                  SC: 156986
                                                                     COA: 341256
                                                                     Allegan Probate Court:
  ANGEL BARTLETT,                                                    13-058016-MI
           Respondent-Appellant.

  ____________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the December 5, 2017 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court. The motions for miscellaneous relief are DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 27, 2018
         a0226
                                                                                Clerk